Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim(s) 9, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to because Fig. 1-9 are of insufficient quality. MPEP 608.02.  “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawamata U.S. Patent/PG Publication 20060055565.	
Regarding claim 1:
 A navigation system comprising: (Kawamata Abstract A system and method for displaying traffic information in an automotive navigation system having a display, memory and a data receiver.).
 a display interface located in a vehicle and configured to display a navigation map and a position of the vehicle (Kawamata [0004] Such navigation systems typically include a display screen mounted in the vehicle in a position visible to the driver. Conventionally, such automotive navigation systems display a road map on the screen and, by using GPS to determine the position of the vehicle, also display the position of the vehicle on the screen.).
 and a processor in communication (Kawamata Fig. 42, claim 36 processor) with a vehicle sensor and a server and configured to receive vehicle-related information, (Kawamata [0046] With reference first to FIG. 1, the method of the present invention is for use with a traffic information collection system having a central station 50 which collects data across a geographical area, such as the United States, from a plurality of traffic flow sensors 52. Other data collecting devices and sources can include traffic cameras, traffic information collected by police or highway departments, website sentry collected information, speed sensors located in cars and transmitted to a central server, speed calculations made from car position information, as well as any other source indicative of traffic flow conditions. The central station 50 then collates the inputted data from the sensors 52 and transmits via a transmitting antenna 54 the collated data to a satellite 56.)(Kawamata [0047] In the well known fashion, the traffic flow information collected by the central station 50 and transmitted via the satellite 56 to the in-vehicle navigation system 58 transmits an event code corresponding to traffic flow conditions and other traffic events for the various road segments within its geographical area. The information transmitted by the central station also includes information relating to various traffic events, such as road work, flooded roads, etc. The transmitted information may also include other data, such as weather conditions, which pertain to traffic flow. A partial exemplary traffic flow event code table is illustrated in FIG. 41.)
wherein the processor is configured to display the related information on the display interface in real time following the vehicle position (Kawamata [0097] Similarly, as shown in FIG. 22, different indicia is displayed on the display screen for the navigation system to indicate that the traffic data signal is currently receiving data.)(Kawamata [0103] Step 184 then proceeds to step 188 where the system determines the current position of the vehicle. Step 188 then proceeds to step 190 which determines if an update of the display of the traffic event is required as a function of the vehicle position. If not, step 190 branches back to step 188. Conversely, in the event that the vehicle has changed its position by an amount sufficient to require an update for the display on the navigation screen, step 190 branches back to step 172 where the above process is repeated.)
when the related information belongs to a first preset category (Kawamata [0079] From the foregoing, it can be seen that the present invention allows a user to customize the navigation and traffic information display system by enabling the user to customize the system to vary the speed thresholds corresponding to smooth traffic, light congestion traffic and heavy congestion traffic as a function of the geographic area and the user's individual driving habits.)(Kawamata [0114] With reference now to FIG. 33, the user may customize the weather condition threshold table (FIG. 28) by using the touch screen 66 on the navigation system.)(Kawamata [0123] With reference now to FIG. 38, the user may customize the speed threshold limits corresponding to the various days of the week through the touch screen 66 for the navigation system.) where the customized settings are presets.
Regarding claim 11:
 The navigation system of claim 1, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the navigation system is a vehicle navigation system (Kawamata Abstract A system and method for displaying traffic information in an automotive navigation system having a display, memory and a data receiver.).
Regarding claim 12:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-8, 10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata U.S. Patent/PG Publication 20060055565.
Regarding claim 2:
 The navigation system of claim 1, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the processor is configured to display the related information on the display interface in real time following the vehicle position in a form of a message box (Kawamata [0015] In particular, the present invention displays various traffic events along road segments between the current position of the vehicle and a destination position. Such road events would include, for example, "road work", "road flooded" as well as other traffic events which affect traffic flow.)(Kawamata [0102] Different indicia, of course, will be used for different road events. For example, different colors, icons, or text could be used.) since traffic information is information (message) within the display screen (box). Further, Kawamata teaches a separate box with text information (Kawamata [0095] With reference now to FIG. 19, in the event that the traffic data signal is not received by the navigation system, the present system provides a visual indicator 150 on the navigation screen to advise the operator of the loss of the signal.)
Kawamata discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 3:
 The navigation system of claim 2, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the processor is configured to update status, (Kawamata [0077] One exemplary display is illustrated in FIG. 10. In FIG. 10 a first road segment 90 is illustrated in one fashion, e.g. the color yellow, representing a light congestion traffic flow condition. Conversely, road segments 92, 94 and 96, all of which are under a condition of heavy congestion following a comparison of the traffic flow data with the speed threshold as established by the user, are depicted on the display screen in a fashion different from the light traffic flow condition of road segment 90. For example, the road segments 92, 94 and 96 are preferably depicted in the color red, as an indicator of a heavy congestion traffic flow condition.) since it shows congestion status.
quantity, (Kawamata [0077] One exemplary display is illustrated in FIG. 10. In FIG. 10 a first road segment 90 is illustrated in one fashion, e.g. the color yellow, representing a light congestion traffic flow condition. Conversely, road segments 92, 94 and 96, all of which are under a condition of heavy congestion following a comparison of the traffic flow data with the speed threshold as established by the user, are depicted on the display screen in a fashion different from the light traffic flow condition of road segment 90. For example, the road segments 92, 94 and 96 are preferably depicted in the color red, as an indicator of a heavy congestion traffic flow condition.) since quantity of vehicles is shown.
and content (Kawamata [0077] One exemplary display is illustrated in FIG. 10. In FIG. 10 a first road segment 90 is illustrated in one fashion, e.g. the color yellow, representing a light congestion traffic flow condition. Conversely, road segments 92, 94 and 96, all of which are under a condition of heavy congestion following a comparison of the traffic flow data with the speed threshold as established by the user, are depicted on the display screen in a fashion different from the light traffic flow condition of road segment 90. For example, the road segments 92, 94 and 96 are preferably depicted in the color red, as an indicator of a heavy congestion traffic flow condition.) since color on the road indicating congestion is content.
of the related information displayed in the message box in real time (Kawamata [0097] Similarly, as shown in FIG. 22, different indicia is displayed on the display screen for the navigation system to indicate that the traffic data signal is currently receiving data.)(Kawamata [0103] Step 184 then proceeds to step 188 where the system determines the current position of the vehicle. Step 188 then proceeds to step 190 which determines if an update of the display of the traffic event is required as a function of the vehicle position. If not, step 190 branches back to step 188. Conversely, in the event that the vehicle has changed its position by an amount sufficient to require an update for the display on the navigation screen, step 190 branches back to step 172 where the above process is repeated.)
Regarding claim 4:
 The navigation system of claim 2, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the navigation map comprises at least one of a two-dimensional plane map, a three-dimensional map, a real-world map, and a virtual reality map, (Kawamata Fig. 16 As shown in FIG. 16, the suggested route for the vehicle is preferably highlighted as shown at 132 to enable the driver to see the suggested route in just a quick glance at the display screen 66 for the navigation system.)
and the vehicle position is displayed on the navigation map in a form of an icon or a virtual vehicle (Kawamata Fig. 16: arrow)
and the message box floats around the vehicle position (Kawamata Fig. 19 box 150). Kawamata discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 5:
 The navigation system of claim 2, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the processor is further configured to selectively display the related information in the message box according to a priority of the related information (Kawamata [0057] An event priority table 428 also communicates through the bus port 14 to the other components of the navigation system. The event priority cable contains both predefined as well as user defined and/or user modifiable priority status of the various different events of the type stored in the event code table 426. In a fashion to be subsequently described in greater detail, the navigation system determines which, if any, event to display for the user as a function of the event priority table 428. )
and/or user customization  (Kawamata [0079] From the foregoing, it can be seen that the present invention allows a user to customize the navigation and traffic information display system by enabling the user to customize the system to vary the speed thresholds corresponding to smooth traffic, light congestion traffic and heavy congestion traffic as a function of the geographic area and the user's individual driving habits.)(Kawamata [0114] With reference now to FIG. 33, the user may customize the weather condition threshold table (FIG. 28) by using the touch screen 66 on the navigation system.)(Kawamata [0123] With reference now to FIG. 38, the user may customize the speed threshold limits corresponding to the various days of the week through the touch screen 66 for the navigation system.)
Regarding claim 6:
 The navigation system of claim 2, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the information that belongs to the first preset category includes vehicle information and/or road information, (Kawamata [0079] From the foregoing, it can be seen that the present invention allows a user to customize the navigation and traffic information display system by enabling the user to customize the system to vary the speed thresholds corresponding to smooth traffic, light congestion traffic and heavy congestion traffic as a function of the geographic area and the user's individual driving habits.)
the vehicle information at least includes one or more of safety reminders, fault reminders, speed information, acceleration information, steering operation, braking operation, the vehicle position, lane confirmation, navigation information, and driving logs, and the road information at least includes one or more of traffic signs, traffic signals, and road features (Kawamata [0114] With reference now to FIG. 33, the user may customize the weather condition threshold table (FIG. 28) by using the touch screen 66 on the navigation system.)(Kawamata [0123] With reference now to FIG. 38, the user may customize the speed threshold limits corresponding to the various days of the week through the touch screen 66 for the navigation system.). Examiner notes that since the claim only requires “or road information”, no vehicle information is required.
Regarding claim 7:
 The navigation system of claim 6, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the processor is further configured to predict a traveling direction of the vehicle based on the vehicle information and highlight the road information associated with the traveling direction of the vehicle in the message box, and the highlighting refers to displaying the road information associated with the traveling direction on the display interface individually or performing one or more of the following operations on the road information associated with the traveling direction on the display interface:  changing size, adjusting colour, and adjusting contrast (Kawamata [0090] As shown in FIG. 16, the suggested route for the vehicle is preferably highlighted as shown at 132 to enable the driver to see the suggested route in just a quick glance at the display screen 66 for the navigation system.)(Kawamata [0102] With reference now to FIGS. 23 and 24, at step 184 the system, having determined the traffic event on the upcoming road segments having the highest priority, then displays appropriate indicia 186 (FIG. 24) corresponding to the traffic event on the navigation system display screen at step 184. Different indicia, of course, will be used for different road events. For example, different colors, icons, or text could be used.)
Regarding claim 8:
 The navigation system of claim 7, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein when the navigation map is operated in a navigation mode, the prediction is made based on the vehicle position and the navigation information, and one or more of the traffic signs, the traffic signals, and the road features associated with the traveling direction are highlighted in the message box (Kawamata [0090] As shown in FIG. 16, the suggested route for the vehicle is preferably highlighted as shown at 132 to enable the driver to see the suggested route in just a quick glance at the display screen 66 for the navigation system.)(Kawamata [0102] With reference now to FIGS. 23 and 24, at step 184 the system, having determined the traffic event on the upcoming road segments having the highest priority, then displays appropriate indicia 186 (FIG. 24) corresponding to the traffic event on the navigation system display screen at step 184. Different indicia, of course, will be used for different road events. For example, different colors, icons, or text could be used.) where at least road features in the form of the shape/direction of the road are used.
Regarding claim 10:
 The navigation system of claim 2, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the related information displayed in the message box can be manually corrected by a driver (Kawamata [0079] From the foregoing, it can be seen that the present invention allows a user to customize the navigation and traffic information display system by enabling the user to customize the system to vary the speed thresholds corresponding to smooth traffic, light congestion traffic and heavy congestion traffic as a function of the geographic area and the user's individual driving habits.)(Kawamata [0114] With reference now to FIG. 33, the user may customize the weather condition threshold table (FIG. 28) by using the touch screen 66 on the navigation system.)(Kawamata [0123] With reference now to FIG. 38, the user may customize the speed threshold limits corresponding to the various days of the week through the touch screen 66 for the navigation system.) since the user can customize data to display what they consider correct. 
Regarding claim 13:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 14:
 The display method of claim 12, has all of its limitations taught by Kawamata. Kawamata further teaches  wherein the information that belongs to the first preset category is customizable by a user (Kawamata [0079] From the foregoing, it can be seen that the present invention allows a user to customize the navigation and traffic information display system by enabling the user to customize the system to vary the speed thresholds corresponding to smooth traffic, light congestion traffic and heavy congestion traffic as a function of the geographic area and the user's individual driving habits.)(Kawamata [0114] With reference now to FIG. 33, the user may customize the weather condition threshold table (FIG. 28) by using the touch screen 66 on the navigation system.)(Kawamata [0123] With reference now to FIG. 38, the user may customize the speed threshold limits corresponding to the various days of the week through the touch screen 66 for the navigation system.)
Regarding claim 15:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616